Citation Nr: 0929261	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  03-15 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected residuals of mononucleosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from July 1975 
to October 1976.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which continued the previously assigned 30 
percent rating for service-connected residuals of 
mononucleosis.

In May 2005, the Board remanded the appeal to the RO for 
additional development.  The development has been completed, 
and the case is before the Board for final review.  

In the May 2005 Remand, the Board referred to the RO the 
issue of entitlement to a total rating based on individual 
unemployability raised by the Veteran's representative in a 
July 2003 statement.  The Board again refers this matter to 
the RO for appropriate action and initial adjudication.

In written statements from the Veteran received in September 
2001 and from her representative dated in July 2003, the 
Veteran appeared to raise the issue of entitlement to service 
connection for chronic fatigue syndrome (CFS).  This matter 
is also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Residuals of mononucleosis are manifested by objective 
hemoglobin findings of 10gm/100ml or more; subjective reports 
of weakness, fatigability, and occasional headaches; and no 
reports or findings of cardiomegaly, tachycardia, or syncope.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of mononucleosis are not met.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.117, Diagnostic Codes 
7799-7799 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to a rating 
in excess of 30 percent for service-connected residuals of 
mononucleosis was received in September 2001.  Thereafter, 
she was notified of the general provisions of the VCAA by the 
Appeals Management Center (AMC) in correspondence dated in 
November 2002, and May 2005.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing her claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate her claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case was issued 
in May 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Additional notice as to this matter was provided in July 2006 
and January 2009.
The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
VA treatment records and private treatment summaries have 
been obtained and associated with his claims file.  The 
Veteran has also been provided with VA examinations and 
opinions to assess the current nature and etiology of her 
service-connected residuals of mononucleosis disability.  

In a statement dated in November 1990, the Veteran indicated 
that she was receiving disability benefits from the Social 
Security Administration (SSA).  When the record suggests that 
SSA may have records pertinent to the appellant's claim, but 
which have not been obtained, either a remand is required to 
obtain the records, or a non-conclusory explanation needs to 
be provided as to why the SSA records would have no 
reasonable possibility of substantiating the claim.  See 38 
U.S.C.A. §§ 5103A(a), 5103A(b)(1), 7104(d)(1).

In this case, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's claim for a higher 
disability rating for VA purposes.  To be awarded the next 
higher rating (70 percent) for her service-connected 
residuals of mononucleosis, the evidence must show specific 
findings of hemoglobin 7gm/100ml or less, with findings of 
such as dyspnea on mild exertion, cardiomegaly, tachycardia 
(100 to 120 beats per minute) or syncope (three episodes in 
the last six months).  Any isolated SSA examination in 1990 
or earlier that may have occurred for the purpose of 
establishing SSA disability status for a residuals of 
mononucleosis disability would not provide the information 
necessary to verify the Veteran's current VA claim for a 
higher rating for her service-connected residuals of 
mononucleosis.  Moreover, the VA treatment records and 
examination reports and a statement from a private physician 
contained in the Veteran's claims file are sufficient to 
decide her claim on appeal because they contain 
contemporaneous, objective medical findings about her 
service-connected mononucleosis disability.  Consequently, as 
the Board is directed to avoid remanding a claim that would 
not result in any additional benefit to the veteran, this 
writing decides the Veteran's claim on appeal.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be 
avoided).  

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the AMC dated in May 2005 satisfied many of the requirements 
of the VCAA, this letter did not inform the Veteran that she 
needed to show the effect that the worsening of her symptoms 
had on her employment and daily life.  
In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the Veteran described the effects of 
her service-connected residuals of mononucleosis disability 
on her daily life, including being unable to work to support 
herself, periodically becoming bedridden and very sick, 
experiencing more severe symptoms with stress, being unable 
to care for herself, and retaining a homemaker who does her 
household chores.  

She was also provided with the rating criteria for her 
service-connected disability in a March 2003 statement of the 
case, which also provided other Diagnostic Codes, and in a 
supplemental statement of the case dated in May 2009.  In her 
substantive appeal received in May 2003, she stated that she 
believed that the met the criteria for a higher evaluation 
pursuant to 38 C.F.R. § 4.117, which contains the schedule of 
ratings for disorders of the hemic and lymphatic systems.  A 
statement dated in July 2003 from her representative asserted 
that her service-connected disability was more appropriately 
evaluated under Diagnostic Code 6354, the rating criteria for 
CFS. 

Therefore, the Board finds that statements of the Veteran and 
her representative indicate that she is clearly aware of the 
evidence and information required to substantiate a claim for 
a higher rating, and she is aware of the Diagnostic Code 
under which her disability is rated.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  Based on the 
foregoing, the Board has determined that it is not 
prejudicial to the Veteran to proceed to finally decide this 
appeal as any error in notice did not affect the essential 
fairness of the adjudication.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate her claim, and she 
has been notified of VA's efforts to assist her.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.



Factual Background and Analysis

The Veteran is assigned a 30 percent rating for her service-
connected residuals of mononucleosis pursuant to 38 C.F.R. § 
4.117, Diagnostic Codes 7799-7700 (2008).  

770
0
Anemia, hypochromic-microcytic and megaloblastic, 
such as iron-deficiency and pernicious anemia:
Ratin
g

Hemoglobin 5gm/100ml or less, with findings such 
as high output congestive heart failure or dyspnea 
at rest
100

Hemoglobin 7gm/100ml or less, with findings such 
as dyspnea on mild exertion, cardiomegaly, 
tachycardia (100 to 120 beats per minute) or 
syncope (three episodes in the last six months)
70

Hemoglobin 8gm/100ml or less, with findings such 
as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath
30

Hemoglobin 10gm/100ml or less with findings such 
as weakness, easy fatigability or headaches
10

Hemoglobin 10gm/100ml or less, asymptomatic
0
Note: Evaluate complications of pernicious anemia, such as 
dementia or peripheral neuropathy, separately.
38 C.F.R. § 4.117, Diagnostic Codes 7799-7700 (2008).

The Veteran's application for a rating in excess of 30 
percent for service-connected residuals of mononucleosis was 
received in September 2001.  In her claim, the Veteran stated 
that she has CFS, and her illness is worse than a 30 percent 
rating.  The issue of service connection for CFS has been 
referred to the RO for further action.  The Board will only 
consider the claim for a higher rating for residuals of 
mononucleosis.

In a statement from R. S., M.D., dated in March 2001, Dr. S. 
indicated that he had followed the Veteran for CFS for many 
years.  He reported that she had symptoms of sepsis along 
with asthma; her exercise tolerance was low, and she required 
frequent rest periods, and it was impossible for her to 
tolerate full time work.
In a fee-basis examination report and addendum dated in 
January 2002, the Veteran complained of constant fatigue 
since leaving military service, muscle aches, joint pains, 
and waking with sore throats and fever.  She stated that 
stress causes her symptoms to occur more severely, and she 
reported additional symptoms such as sore throat and 
headaches when feeling stressed.  She also reported that she 
is unable to care for herself, has a homemaker who does her 
household chores, is not taking any medications, and reported 
having been diagnosed with CFS in 1985.  Physical examination 
findings included pulse of 72 [beats per minute], heart 
sounds of good quality and normal sinus rhythm, lungs clear 
to percussion and auscultation, and hemoglobin 12.7g/100ml.  
The diagnosis was residuals of mononucleosis, and the 
examiner concluded that on physical examination, the 
examination was essentially negative.

In a letter dated in January 2002, the RO requested treatment 
records (not a medical summary statement) from Dr. S.

In a letter dated in November 2002 the RO informed the 
Veteran that her assistance was required to obtain the 
medical records for the past two years from Dr. S.  The RO 
indicted that in a previous request to Dr. S. for the medical 
records, he supplied only a statement that he was treating 
the Veteran.  In a signed Authorization to Release 
Information (VA Form 21-4142) received in December 2002, the 
Veteran indicated that she had not seen Dr. S. since a single 
visit in November 2000.

In a VA CFS examination report dated in January 2003, the 
Veteran reported feeling weak, tired, unable to do any work, 
generalized weakness and aches, occasional migratory joint 
pain, no sleep disturbance, and occasional headaches or 
muscle pains.  She could lift a bag of groceries and was 
extremely tired.  She was diagnosed with CFS in 1985.  
Physical examination findings included temperature of 99.3, 
pulse of 83 and clear lungs.  The diagnosis was history of 
infectious mononucleosis and history of CFS.  Laboratory 
tests were ordered, but were not associated with the 
examination report.

A VA psychiatric discharge summary dated in April 2003 
included physical examination findings at admission, 
including temperature of 98.4; pulse of 89; chest and lungs 
clear and resonate with no crackles, no wheezes, and no 
friction rub; and Hb (hemoglobin) 12.7.  Additional VA 
psychiatric discharge summaries dated in June 2003, March 
2004, April 2004 (HGB: 12.3), September 2004, and October 
2004 (denied headaches) included similar findings.

A statement from the Veteran's representative dated in July 
2003 asserted that her initial diagnosis of Epstein-Barr 
virus caused infectious mononucleosis and its residuals, but 
her physician's reports support a diagnosis of chronic 
fatigue.

VA laboratory tests listed hemoglobin (Hgb) findings as 
follows:

Date:
Finding:
July 2003
11.7
March 2004
13.5
May 2004
10.7
July 2004
13.7
September 2004
13.6
Late-September 2004
12.9
January 2005
12.8

In May 2005 the Board remanded the Veteran's claim, in part, 
to provide a VA examination and opinion that (1) indicated 
whether the Veteran currently suffers from residuals of 
mononucleosis and/or CFS, (2) explained the similarities and 
differences between residuals of mononucleosis and CFS, (3) 
indicated whether there is any relationship between 
mononucleosis and CFS, and if not provided an opinion as to 
whether CFS can be aggravated by mononucleosis, and (4) if 
so, opined whether the Veteran's residuals of mononucleosis 
aggravated any diagnosed CFS.

In a VA hemic disorders examination report dated in November 
2005, the physician indicated that he reviewed the Veteran's 
records and observed that they did not show any monospot that 
was positive.  He also observed that many years after service 
an antiviral Epstein-Barr virus (EBV) with antiviral cap. was 
positive 1:320.  The Veteran reported that she feels very 
tired off and on, and the physician remarked that she 
appeared depressed.  The diagnosis was history of viral 
disease.

In an addendum dated in December 2005, the same physician 
again indicated that he reviewed the claims folder.  He 
recounted that a 1975 monospot test was negative, and she had 
"lymphocytosis for she had viral disease at the time."  He 
could not say that she had the infectious mono.  He added 
that the Veteran claimed that she felt fatigued and had not 
worked since service, complaining of muscle aches, joint 
pains, sore throat, and fever.  The examiner remarked that 
there was no documentation in which she had a fever.  He also 
reported that in 1985 she was diagnosed with a "viral 
astenia secondary to EBV virus," but the EBV virus tested in 
November 2005 was within normal limits.  He opined that the 
viral disease probably caused a CFS, but could not say that a 
viral disease she had in 1975 was getting worse or was the 
cause of the CFS, "maybe yes, maybe not[,] but the symptoms 
that she has now are compounded also because of depression 
that is documented and also she has an anemia that is an iron 
deficiency anemia that she is being treated now."

Additional VA laboratory tests listed hemoglobin (Hgb) 
findings as follows:

Date:
Finding:
November 2005
11.8
March 2006
12.8
Mid-July 2006
12.8
Late-July 2006
13.2

In a VA infectious, immune, and nutritional disabilities 
examination report dated in July 2006, the same physician who 
conducted the January 2003 and November 2005 VA examinations 
again indicated that he reviewed the entire claims folder.  
He again observed that the Veteran had been checked for 
infectious mono in service, but infectious mono was negative; 
instead she was found to have lymphocytosis that subsequently 
subsided.  In 1985 she was diagnosed to have a post viral 
asthenia secondary to Epstein-Barr virus, and she was later 
diagnosed with CFS.  Physical examination findings included 
temperature of 99.3, pulse of 80, clear lungs, heart is S1 S2 
(first heart sound, second heart sound) without murmur, and 
no adenopathy.  

The VA physician again concluded that he could not say that 
she had an infectious mono in 1975 because the mono spot was 
negative.  He acknowledged that there was no question that 
the Veteran had a viral infection with lymphocytosis when she 
was in the service, but the Epstein-Barr virus was not tested 
at the time, and her mono spot was negative.  He further 
observed that she was sick years later when she was EBV 
positive, which is now negative.  He opined that that viral 
disease probably caused CFS.  He opined that it is less 
likely than not that the viral infection she had in 1975 is 
worse or has any relationship to her CFS.

In a VA hemic disorders addendum report dated in March 2007, 
the same physician who authored the previous VA examinations 
and addenda again reviewed the entire claims file, outlining 
the specific complaints and findings related to her service-
connected mononucleosis disability from service to the 
present time.  Specifically, the physician again observed 
that an in-service test for infectious mononucleosis was 
negative, but she had a lymphocytosis that subsequently 
subsided.  After service in 1985 she was diagnosed to have a 
post viral asthenia secondary to EB virus; and she was 
diagnosed with CFS in 19[8]5.  The only medication taken was 
Tylenol for occasional headaches and muscle pains and a 
medication for depression.  She also had an iron deficiency.  
The EB virus was tested recently and was within normal 
limits.  The physician concluded that it was a possibility 
that the Veteran has CFS.  He added, however, that 
individuals with primary EB virus infections resolve the 
symptoms in two weeks, although fatigue and poor functional 
status can persist for months.  He cited references from the 
American Journal of Medicine and the British Medical Journal 
to support this conclusion.

The physician further explained that there was no evidence 
that CFS causes infectious mononucleosis, but a viral disease 
can cause CFS.  He also clarified that there is no evidence 
that the EB virus that the Veteran had in 1985 aggravated the 
CFS, reasoning that the EB virus is now negative on testing.

Finally, he elaborated that he could not say that a viral 
disease that she had in 1975 is getting worse or was the 
cause of the CFS since it was diagnosed 10 years after the 
first viral infection; it was most likely than not that the 
CFS was a result of the 1985 [viral] infection.  He proposed 
that it may be that a symptom that she has now was compounded 
because she has depression, which is documented [in her 
records], and anemia from iron deficiency.

In a final addendum dated in March 2009 the same physician 
indicated that he reviewed the entire claims folder and 
opined that the Veteran did not have any residuals of 
mononucleosis that she had in 1975.  He again observed that 
her service treatment records showed that she never had mono 
in service or a year later, nor did she have CFS during 
either period.  Instead, he repeated that she was diagnosed 
with [Epstein-Barr virus] in 1985 and CFS in 1985, many years 
after separation.  He explained that there is no scientific 
evidence of a correlation between mono and CFS.  He indicated 
that there was no evidence that her service-connected 
mononucleosis had been aggravated because she did not 
presently have any signs of infectious mono.

He further articulated that none of the etiological agents 
has been scientifically linked to CFS.  The serological 
profiles of patients with CFS are nonspecific.  Most cases of 
CFS either evolve insidiously or follow influenza-like or 
gastroenteric illness rather than mononucleosis.  A sero-
epidemiology study from the CDC for over 40 different 
infectious agents failed to reveal any association with any 
particular organism.  This was done in Sero-Epidemiology of 
CFS, a controlled study in the Journal of Clinical Infectious 
Disease in 1995, December 6, page 1386 to 1389.

In a post-remand brief dated in June 2009 the Veteran's 
representative detailed the actions taken since the Board's 
May 2005 remand and acknowledged that the agency of original 
jurisdiction (AOJ) had complied with the Board's remand 
directive.

As an initial matter, the Board recognizes that the physician 
who prepared the VA examination reports and addenda did not 
completely address questions two, three, or four that were 
posed in the May 2005 remand.  The Board finds, however, that 
an additional remand to ensure compliance with the remand 
orders is not warranted because the physician's explanation 
resolved misconceptions that the undersigned VLJ held 
regarding the development of CFS, and these misguided which 
would have continued had the physician not provided 
clarification regarding mononucleosis and CFS.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (holding that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance).  

The Board points out that a careful review of the Veteran's 
service treatment records reflects that she was not diagnosed 
with mononucleosis during service.  Treatment records dated 
in August 1975 showed that she was evaluated for infectious 
mononucleosis, and a diagnosis of mononucleosis was reported.  
However, actual lab reports dated in August 1975 and January 
1976 listed mono test negative, and negative mono spot, 
respectively.  In addition, an internal medicine clinic note 
dated in May 1976 reported lab data that included mono spot 
negative, although a corresponding lab report was not found 
in the claims folder.  Therefore, although the Veteran is not 
shown to have mononucleosis during service, she has been 
service-connected for residuals of mononucleosis for more 
than 10 years, and service connection for this disability is 
protected.  38 C.F.R. § 3.957 (2008).  Accordingly, the Board 
must decide her claim for a rating in excess of 30 percent 
for residuals of mononucleosis based on the evidence of 
record.

The Board finds that the Veteran's service-connected 
residuals of mononucleosis are manifested by objective 
hemoglobin findings of 10gm/100ml or more; subjective reports 
of weakness, fatigability, and occasional headaches; and no 
reports or findings of cardiomegaly, tachycardia, or syncope. 

The Board has considered other rating criteria related to 
hemic disorders, but finds that they are not applicable to 
the veteran's service-connected residuals of mononucleosis 
because she is not shown to have agranulocytosis, leukemia, 
polycythemia, thrombocytopenia, splenectomy, a spleen injury, 
Hodgkin's disease, adentitis, sickle cell anemia, or aplastic 
anemia requiring transfusion or bone marrow transplant.  
38 C.F.R. § 4.117, Diagnostic Codes 7702, 7703, 7704, 7705, 
7706, 7707, 7709, 7710, 7714, 7715, 7716 (2008).

The Board acknowledges the Veteran and her representative's 
contentions that her residuals of mononucleosis are more 
severely disabling.  However, the Veteran is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an evaluation in excess of 30 percent for 
residuals of mononucleosis.  Therefore, entitlement to an 
increased rating for residuals of mononucleosis is not 
warranted.  The Board has considered staged ratings under 
Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes 
that they are not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization related 
to this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the Veteran 
reported feeling unable to do any work due to symptoms of 
fatigue and weakness, objective medical findings are not 
indicative of any frequent periods of hospitalization or 
unusual or marked interference with any current employment 
related to her service-connected residuals of mononucleosis 
disability (i.e., beyond that contemplated in the assigned 30 
percent rating).  Consequently, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).





ORDER

Entitlement to a rating in excess of 30 percent for service-
connected residuals of mononucleosis is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


